Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 58-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claim 58 recites “capture…parameters”, “correlate…parameters”, “construct baseline parameter…” , “create a trending summary…”, “trigger an alert”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “capture… parameters” could be a person observing an individual and recording or noting if they are active or asleep as well as noting a speech impairment. For example, “correlate….parameters” could be a person establishing a relationship between all the parameters based on the above recording. “Create a trending summary…” could be a person observing the correlation established and determining regression of the data. “Trigger an alert…” could be a person alerting the individual that their trending summary is different from the baseline summary. 
The addition of the “processor” for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 58 recites additional elements – a first device/second device configured to capture at least first/second set of parameters, a processor, and a non-transitory storage element. The gathering of data using the first and second device simply amounts mere data gathering and insignificant, extra-solution activity, particularly pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 58 recites a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a first and second device for gathering data is mere data gathering and insignificant extra-solution activity. Additionally, first and second devices for capturing sets of parameters are well-understood, routine and conventional activity in the art, as evidenced by Kording (US 20130041290) (paragraphs 0054-0056, 0104, 0130, 0132), Ark (US 6190314) (col. 5-6).  Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “motion sensor”, “accelerometer”, “3d accelerometer”, “gyroscope”, “GPS”, “magnetometer”, “inclinometer”, “impact sensor”, “mobile communication device”, “wearable device”, “smartphone”, “tablet”, “PDA”, “internet of things device” which do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Kording (US 20130041290) (paragraphs 0054-0056, 0104, 0130, 0132), Ark (US 6190314) (col. 5-6).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first device configured to in claim 58 interpreted as a body worn sensor in any configuration list of paragraph 0031 of applicants filed specification
a second device configured to in claim 58 interpreted as a system with one or more sensors and a cpu unit of paragraph 0034
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moletierre (US 2014.0163927) in view of Kording (US 20130041290)
Regarding claim 58, Molettiere discloses a patient monitoring system (152) comprising: 
a first device configured to capture at least a first set of parameters (paragraph 0098) (Table 1); 
a second device configured to capture at least a second set of parameters (paragraph 0098) (Table 1); 
a processor (154) (paragraph 0105-0106, 0174); 
a non-transitory storage element (156) coupled to the processor (paragraph 0015; 
encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the system to: 
capture at least the first set of parameters of the patient from the first device (paragraph 0098) (Table 1); 
capture at least the second set of parameters of the patient from the second device (paragraph 0098) (Table 1); 
capture a third set of parameters, wherein the third set of parameters is indicative of environmental data, and wherein the environmental data comprises at least one of temperature, humidity, air quality, pollen count, carbon dioxide levels and weather data (paragraph 0093) (Table 1); 
correlate at least the captured first, second and third set of parameters (paragraph 0087, 0107-0108, 0117, 0120, 0137-0138, 0141, 0230-0231).
Molettiere is silent regarding construct a baseline pattern based on the correlation of at least the first and second set of parameters and compare said baseline pattern with a current reading for a parameter; create a trending summary by analyzing at least one set of parameters for longitudinal time analysis to determine at least one of a stability, progression and regression of body trends; assess a patient threat by detecting a discrepancy between the baseline pattern and the trending summary; and trigger an alert.2 Attorney Docket No. 48-03-DIV2   Kording teaches construct a baseline pattern based on the correlation of at least the first and second set of parameters and compare said baseline pattern with a current reading for a parameter (paragraph 0069, 0070-0074, 0094); create a trending summary by analyzing at least one set of parameters for longitudinal time analysis to determine at least one of a stability, progression and regression of body trends (paragraph 0070-0074, 0094); assess a patient threat by detecting a discrepancy between the baseline pattern and the trending summary (paragraph 0074, 0079-0080, 0118, 0125-0128, 0130); and trigger an alert (paragraph 0080, 0125-0127, 0130).2 Attorney Docket No. 48-03-DIV2  Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline and utilizing the baseline to create a trending summary for the purpose of allowing for an estimation of condition progression based on baseline values and its comparison as well as protecting the user by enabling the identification of trend towards injury and thus preventing it. 
Regarding claim 59, Moletierrie is silent regarding further comprising creating a trending summary based on at least one of the first, second and third set of parameters, and at least one of the correlated first, second set of parameters.  Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline and utilizing the baseline to create a trending summary for the purpose of allowing for an estimation of condition progression based on baseline values and its comparison as well as protecting the user by enabling the identification of trend towards injury and thus preventing it. 
Regarding claim 60, Moletierre discloses wherein at least one parameter of the first set of parameters is indicative of at least one of an activity related characteristic and a sleep related characteristic of the patient (paragraph 0167).  
Regarding claim 61, Moletierre discloses wherein the activity related characteristic comprises at least one of maximum value of acceleration, minimum value of acceleration, time of acceleration, duration of acceleration, frequency of acceleration, gap between two maximum/minimum values of acceleration, rotational velocity, direction of acceleration, orientation, a stride cycle, a left/right step, a stride length, a walking speed, a stride interval, a walk variability, a stride-to-stride interval and a variability of stride length over time (Table 1).  
Regarding claim 62, Moletierre discloses wherein the sleep related characteristic is indicative of at least one of sleep time, number of times awake, duration of sound sleep, duration of light sleep and awake time (paragraph 0093) (Table 1).  
Regarding claim 63, Moletierre discloses wherein at least one parameter of the first set of parameters is captured by at least one of a motion sensor, an accelerometer, a 3D accelerometer, a gyroscope, a global positioning system sensor (GPS), a magnetometer, an inclinometer and an impact sensor (paragraph 0094, 0172, 0174, 0176).  
Regarding claim 64, Moletierre discloses wherein at least one parameter of the first set of parameters is indicative of a physiological characteristic of the patient (Table 1) (paragraph 0176).  
Regarding claim 65, Moletierre discloses wherein the physiological characteristic comprises at least one of heart rate, pulse rate, respiratory rate or body temperature (paragraph 0176).3 Attorney Docket No. 48-03-DIV2  
Regarding claim 66, Moletierre discloses wherein at least one parameter of the second set of parameters is indicative of at least one of fatigue, walking/running/movement related impairment, weakness, bladder dysfunction, vision problems or speech impairment of the patient (Table 1).  
Regarding claim 67, Moletierre discloses wherein the processor aggregates a second set parameters from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device  (paragraph 0240)
Regarding claim 68, Moletierre discloses wherein the third set of parameters is captured from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device (paragraph 0240)
Regarding claim 69, Moletierre is silent regarding further comprising creating a variation in the trending summary by analyzing at least one of a body worn device, a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant or an Internet of Things device. Kording teaches creating a variation in the trending summary by analyzing at least one of a body worn device, a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant or an Internet of Things device (paragraph 0054, 0069-0073, 0094). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline and utilizing the baseline to create a trending summary for the purpose of allowing for an estimation of condition progression based on baseline values and its comparison as well as protecting the user by enabling the identification of trend towards injury and thus preventing it.
Regarding claim 70, Moletierre is silent regarding wherein the variation in the trending summary is generated by at least one of a long/short duration, a small/high intensity, a shape pattern, a movement sequence analysis, a style and a gait.  Kording teaches wherein the variation in the trending summary is generated by at least one of a long/short duration, a small/high intensity, a shape pattern, a movement sequence analysis, a style and a gait (paragraph 0054, 0069-0073, 0080, 0094, 0118, 0130). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline and utilizing the baseline to create a trending summary for the purpose of allowing for an estimation of condition progression based on baseline values and its comparison as well as protecting the user by enabling the identification of trend towards injury and thus preventing it.
Regarding claim 71, Moletierre is silent regarding wherein the system flags a threshold discrepancy between the baseline pattern and the trending summary. Kording teaches wherein the system flags a threshold discrepancy between the baseline pattern and the trending summary (paragraph 0130, 0134-0139). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline and utilizing the baseline to create a trending summary for the purpose of allowing for an estimation of condition progression based on baseline values and its comparison as well as protecting the user by enabling the identification of trend towards injury and thus preventing it.
Regarding claim 72, Moletierre is silent regarding wherein the system determines by machine learning algorithms whether to flag a threshold discrepancy.  Kording teaches wherein the system determines by machine learning algorithms whether to flag a threshold discrepancy (paragraph 0130, 0134-0139). Therefore, it would have been obvious at the time of the invention to modify Moletierre’s activity tracking system by Kording’s activity tracking system by utilizing further data analysis steps such as establishing a baseline and utilizing the baseline to create a trending summary for the purpose of allowing for an estimation of condition progression based on baseline values and its comparison as well as protecting the user by enabling the identification of trend towards injury and thus preventing it.
Regarding claim 73, Moletierre discloses wherein the system comprises a function as a medication reminder (paragraph 0238).4 Attorney Docket No. 48-03-DIV2  
Regarding claim 74, Moletierre discloses wherein the system transmits at least one of a trending summary, a notification, a reminder, an alert, a medication reminder and a report to a concerned party (paragraph 0186, 0189), wherein the concerned party is at least one of a healthcare provider, a hospital, a health monitoring service, a doctor, a physician, a clinician, a caregiver or a social service (paragraph 0153). 
Response to Arguments
Applicant’s arguments, see arguments, filed 7/02/2022, with respect to the rejection(s) of claim(s) under Moletierre in view of Kording been fully considered but are not persuasive.
In response to applicant’s arguments regarding the 101 rejection, the 101 rejection is maintained. Examiner does provide broad examples for how each step can be done via the mind. For example, “capture… parameters” could be a person observing an individual and recording or noting if they are active or asleep as well as noting a speech impairment. For example, “correlate….parameters” could be a person establishing a relationship between all the parameters based on the above recording. “Create a trending summary…” could be a person observing the correlation established and determining regression of the data. “Trigger an alert…” could be a person alerting the individual that their trending summary is different from the baseline summary. Claim 58 recites a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a first and second device for gathering data is mere data gathering and insignificant extra-solution activity. Additionally, first and second devices for capturing sets of parameters are well-understood, routine and conventional activity in the art as noted in the rejection above. The claims do not provide a practical application and is therefore maintained. 
In response to applicant’s arguments regarding Kording teaching “construct a baseline pattern based on the correlation of at least the first and second set of parameters and compare said baseline pattern with a current reading for a parameter”, examiner notes Kording certainly teaches this in the cited paragraphs. Firstly, Moletiere teaches the correlation of the parameters in paragraphs (paragraph 0087, 0107-0108, 0117, 0120, 0137-0138, 0141, 0230-0231).  Kording teaches an establishment of a baseline pattern based on correlated parameters. For example, in paragraph 0068, Kording states “the relevant data 222 may include one or more parameters (e.g. correlating of parameters) that describe recovery of patient from a perturbation…alternatively, the relevant data 222 can include one or more measures or portion of the sensory data 220….”. Paragraph 0070-0074 discuss in various examples with numerous details for comparing relevant data of the patient to relevant data of the persons in the sample (which examiner notes is a baseline which is established from the relevant data that may include one or more parameters (hence a correlation) as noted in paragraph 0068). 
In response to applicant’s arguments regarding Kording not teaching “create a trending summary by analyzing at least one set of parameters for longitudinal time analysis to determine at least one of a stability, progression and regression of body trends”, the examiner disagrees. Kording teaches using machine learning algorithms to “determine summaries, analyses, activities, trends, patterns, and other medically relevant information… paragraph 0070”; Throughout paragraphs 0070-0074, 0094, various examples of trending using the relevant data 222 are provided via machine learning algorithms. Paragraph 0071 states “the algorithm 228 may include machine learning algorithms that adapat over time based on the relevant data 222 to deremine the surrogate biomarkers”. Paragraph 0071 goes into further examples for using longitudinal time analysis in examples. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791